United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1293
                                 ___________

Thomas H. Bray,                         *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of North Dakota.
Bank of America; MERS Inc.              *
(Mortgage Electronic Registration       *     [UNPUBLISHED]
Systems); Countrywide Home Loans, *
                                        *
             Appellees.                 *
____________________________            *
                                        *
Countrywide Home Loans; Bank of         *
America; and MERS Inc., as a            *
nominee of America’s Home Loans         *
LLC, its successors and assigns,        *
                                        *
             Counter Claimants,         *
                                        *
      v.                                *
                                        *
Thomas H. Bray, individually and as     *
alleged Trustee of Multigrain CPT a/k/a *
Multigrains CPT; Michael D. Harris,     *
Trustee of Bray 10 Family Trust; Ken *
Campbell, also known as Kenneth         *
Campbell; Sharenda Bray Wiebe;          *
Devin Bray; and Portfolio Recovery    *
Associates,                           *
                                      *
             Counter Defendants.      *
                                 ___________

                              Submitted: September 28, 2011
                                 Filed: October 4, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas Bray appeals the district court’s1 adverse summary judgment decision
in this action involving Bray’s complaint seeking to quiet title to his property, and
defendants’ counterclaim seeking foreclosure on that property and several other
specific forms of relief. Because the district court’s judgment did not fully dispose
of all of the claims in this action, and in particular did not address all of the relief
requested and all of the counterclaim defendants, we lack jurisdiction. See 28 U.S.C.
§ 1291 (courts of appeals shall have jurisdiction of appeals from all final decisions
of district courts); Fed. R. Civ. P. 54(b) (any order that adjudicates fewer than all
claims does not end action as to any claims or parties); Thomas v. Basham, 931 F.2d
521, 522-23 (8th Cir. 1991) (jurisdictional issues will be raised sua sponte when there
is indication that jurisdiction is lacking). Accordingly, the appeal is dismissed.
                         ______________________________




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                          -2-